Citation Nr: 1601656	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969 and from February 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran provided testimony in support of this claim during a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in October 2014, remanded the claim for further development.  The Veteran since has died, however, requiring summary dismissal of his appeal.

Nevertheless, there is one other preliminary point also worth mentioning.  The claims file shows that in October 2012 the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" appointing the Texas Veterans Commission (TVC) as his representative.  However, that form was signed by the Veteran's wife and not by him personally.  The claims file does not indicate that, at the time the VA Form 21-22 was signed, he was incompetent or that his wife was his guardian or fiduciary.  Accordingly, as this form was not signed by him, the claimant, TVC cannot be considered as his designated representative in this appeal.  38 C.F.R. § 14.631(a) (2015).  

On the same day in January 2015, the Veteran submitted both a VA Form 21-22 listing the Disabled American Veterans (DAV) and the Veterans of Foreign Wars of the United States (VFW) as his representatives, as well as a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" in favor of his wife as an individual providing representation under 38 C.F.R. § 14.630.  Both forms show they were signed the same day.  But only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Unfortunately, as the Veteran is now deceased, the Board is unable to clarify his intentions regarding his chosen representative.  As the January 2015 VA Forms 21-22 and 
21-22a were received on the same day, and as his intentions regarding his chosen representative cannot be clarified, the Board concludes they effectively serve as revocations of each other.  Therefore, the Board concludes that, at the time of his death, the Veteran was unrepresented.  

Note as well that VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


FINDING OF FACT

In June 2015, the Board was notified that the Veteran had died in May 2015.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran, including his widow.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


